Fourth Court of Appeals
                                     San Antonio, Texas
                                        November 30, 2018

                                        No. 04-18-00183-CR

                                    Cornell Jackie DRUMMER,
                                              Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1991CR1948A
                           Honorable Lorina I. Rummel, Judge Presiding


                                              ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa

           The panel has considered the Pro se’s Motion for Rehearing, and the motion is DENIED.


                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court